Title: To Thomas Jefferson from James Blake, 21 May 1808
From: Blake, James
To: Jefferson, Thomas


                  
                     Sir,
                     Alexanda. May 21st. 1808.—
                  
                  I have just been advised that a vacancy will occur on the 31st. of July next, by the resignation of the present Paymaster Genl.—For which appointment, with all due deference,—I beg leave to make known to you, that I am an applicant, and to solicit your Countenance.—
                  I feel confident I shall be able to produce to you, (as soon as time will permit) such recommendations, as to shew that I am not unworthy of being honoured with the important trust, attached to that appointment:—of which however, you will be the best Judge, after becomeing acquainted with my Character &c.—
                  Your goodness will excuse the liberty I take, in intruding this Letter on your retirement,—and I hope and believe an apology will be unnecessary, for thus troubling you,—when you are informed of my reasons for becomeing an Applicant for this appointment.—
                  With every assurance of Respect & Esteem, I have the honour to be Your Obedt. Hble. Servt.
                  
                     James H. Blake.
                  
               